Laughlin, J. (dissenting):
On the 1th day of June, 1910, the plaintiff, who was then a tenant of the defendant, occupying an apartment in a building of which he was the lessee at 804 East Fifth street, borough of Manhattan, while passing through the yard between the building in which her apartment was and another apartment building, likewise leased by defendant, was struck by a board or plank which fell from the window sill of an apartment in the building in which she lived, or from a scaffold erected by employees of *210a contractor to whom defendant had let the contract for certain repair work, including the erection or repair of water pipes on the side of the building toward the yard, and she has recovered therefor.
The view of the evidence most favorable to the plaintiff is, that the board was used on a window sill to hold flowers, and that it was removed by the employees of the contractor to enable them to perform their work, and that through their personal negligence in handling the board or.plank it was permitted to drop.
The general rule is that a landlord is only liable to a tenant for damages resulting from a defective condition of the demised premises of which he has notice, either actual or constructive, or caused or contributed to by his own acts. (Cohen v. Cotheal, 156 App. Div. 784; affd., 215 N. Y. 659; Idel v. Mitchell, 158 id. 134; Decker v. Osterweil, 144 App. Div. 653; Hanselman v. Broad, 113 id. 447.) There are, of course, exceptions to the rule. It is' claimed in support of the judgment that one exception makes it the personal and non-delegable duty of the landlord to protect the tenants against injury from such a cause as that shown by the evidence in this case, and that, therefore, the landlord is liable for the negligent acts of the employees of his independent contractor precisely as if they were his own acts. I know of no authority which supports that contention. Those relied upon by respondent are, I think, clearly distinguishable on the material facts. It is the well-settled rule in this jurisdiction that the landlord owes a duty to his tenants to exercise care and diligence—-the authorities are conflicting with respect to the degree of care, and no opinion need now be expresséd on that point — to prevent injury to or interference with the use and enjoyment of the demised premises from building operations or repair work conducted'by him, and to perform such contract obligations as he has undertaken to perform for the benefit of the tenant, of which furnishing and operating an elevator is an example, and that these are non-delegable duties. (Paltey v. Egan, 200 N. Y. 83, 90, revg. 132 App. Div. 254; Sciolaro v. Asch, 198 N. Y. 77; O’Rourke v. Feist, 42 App. Div. 136; Blumenthal v. Prescott, 70 id. 560; Snow v. Pulitzer, 142 N. Y. 263; Judd *211& Co. v. Cushing, 50 Hun, 181; Butler v. Cushing, 46 id. 521; Downey v. Low, 22 App. Div. 460.) In the case at bar the work which was being done was not, so far as appears, required by any contract obligation of the defendant as landlord to the plaintiff as his tenant. The work was lawful, and it did not involve any obstruction endangering the use of a public highway, and the performance of it as contemplated would neither have interfered with any rights of the tenants nor have constituted a nuisance. It was entirely competent, therefore, for the landlord to employ an independent contractor, and for the negligent acts of the employees of such contractor the defendant is not liable. (See Berg v. Parsons, 156 N. Y. 109; Deming v. Terminal Railway of Buffalo, 169 id. 1.)
I, therefore, vote for reversal.
Ingraham, P. J., concurred.
Judgment and order affirmed., with costs.